 328 NLRB No. 321NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Elizabethtown Gas Company, a Division of NUI Cor-poration and Communication Workers ofAmerica, AFLŒCIO. Case 22ŒCAŒ23113April 30, 1999DECISION AND ORDERBY MEMBERS FOX, HURTGEN, AND BRAMEPursuant to a charge filed on January 11, 1999,1 theGeneral Counsel of the National Labor Relations Boardissued a complaint on February 2, 1999, alleging that the
Respondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification in
Case 22ŒRCŒ11457.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint.On March 9, 1999, the General Counsel filed a Motionfor Summary Judgment and Memorandum in Support.On March 11, 1999, the Board issued an order transfer-ring the proceeding to the Board and a Notice to ShowCause why the motion should not be granted.  The Re-spondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain but attacks the validity of the certification on thebasis of  its objections to the election in the representa-tion proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.2  The Respondent does not offer to ad-                                                       1 Although the Respondent™s answer to the complaint denies that thecharge was filed and served on the Respondent on  January 11, 1999, acopy of the charge and letter notifying the Respondent of the charge isattached to the Motion for Summary Judgment, and the Respondent has
not challenged the authenticity of those documents in response to theNotice to Show Cause.2 The Respondent™s answer denies pars. 4 and  6 of the complaintwhich set forth the commerce status of the Respondent and the appro-priate unit, on the ground that the allegations therein constitute legalconclusions for which no response is required.  We find that the Re-spondent™s denials in this respect do not raise any litigable issues in thisproceeding.  The conclusion that the Respondent is engaged in com-merce (par. 4) is consistent with the admitted commerce facts alleged inpar. 3 of the complaint.  In any event, under the Board™s Rules, theRespondent had the opportunity to litigate this issue in the representa-tion proceeding.We also note that the Respondent alleges the unit as inappropriatebecause of the inclusion of the dispatchers.  That issue was fully liti-gated in the preelection hearing and the Respondent did not requestduce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.3On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,with offices and places of business in Union, Elizabeth,and Perth Amboy, New Jersey, has been engaged in the
operation of a regulated public utility supplying natural
gas to municipal, commercial, and residential customersin the State of New Jersey.During the 12-month period preceding issuance of thecomplaint, the Respondent, in conducting its businessoperations derived gross revenues in excess of $250,000.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held November 20, 1997, theUnion was certified on December 3, 1998, as the exclu-sive collective-bargaining representative of the employ-ees in the following appropriate unit:All full-time and regular part-time customer servicerepresentatives, dispatchers, group leaders, support rep-resentatives, transport billing specialists, arrears controlanalysts, credit and collection representatives and
switchboard operators employed by the Employer at itsUnion, Elizabeth and Perth Amboy, New Jersey facili-ties, excluding all office clerical employees, transporta-tion billing analyst, revenue projection investigator,field customer relations analyst, secretaries, guards andsupervisors as defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainOn about December 11, 1998, the Union, by letter, re-quested the Respondent to meet and bargain, and, since                                                                                        review of the Regional Director™s Decision finding that the dispatcherswere not supervisors and including them in the bargaining unit.  Ac-cordingly, the Respondent is precluded from raising that issue in thisproceeding.3 The Respondent™s request that the complaint be dismissed is there-fore denied. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2December 11, 1998, the Respondent has failed and re-fused.  We find that this failure and refusal constitutes anunlawful refusal to bargain in violation of Section 8(a)(5)
and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after December 11, 1998, to recog-nize and bargain with the Union as the exclusive collec-tive-bargaining representative of employees in the ap-propriate unit, the Respondent has engaged in unfair la-bor practices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to recognize and bargain on request with the Un-ion, and, if an understanding is reached, to embody theunderstanding in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Elizabethtown Gas Company, a Division ofNUI Corporation, Union, Elizabeth, and Perth Amboy,
New Jersey, its officers, agents, successors, and assigns,
shall1.  Cease and desist from(a)  Refusing to recognize and bargain with Communi-cations Workers of America, AFLŒCIO, as the exclusivebargaining representative of the employees in the bar-gaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, recognize and bargain with the Unionas the exclusive representative of the employees in thefollowing appropriate unit on terms and conditions of
employment, and if an understanding is reached, embody
the understanding in a signed agreement:All full-time and regular part-time customer servicerepresentatives, dispatchers, group leaders, support rep-resentatives, transport billing specialists, arrears controlanalysts, credit and collection representatives and
switchboard operators employed by the Employer at itsUnion, Elizabeth and Perth Amboy, New Jersey facili-ties, excluding all office clerical employees, transporta-tion billing analyst, revenue projection investigator,field customer relations analyst, secretaries, guards and
supervisors as defined in the Act.(b)  Within 14 days after service by the Region, post atits facilities in Union, Elizabeth, and Perth Amboy, NewJersey, copies of the attached notice marked ﬁAppen-dix.ﬂ4 Copies of the notice, on forms provided by theRegional Director for Region 22, after being signed bythe Respondent™s authorized representative, shall be
posted by the Respondent and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to
ensure that the notices are not altered, defaced, or cov-ered by any other material.  In the event that, during thependency of these proceedings, the Respondent has goneout of business or closed the facility involved in these
proceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current em-ployees and former employees employed by the Respon-dent at any time since December 11, 1998.(c)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region, at-testing to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C.   April 30, 1999Sarah M. Fox,                                 MemberPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government                                                       4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ ELIZABETHTOWN GAS CO.33The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to recognize and bargain withCommunication Workers of America, AFLŒCIO, as theexclusive representative of the employees in the bar-gaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, recognize and bargain with theUnion and put in writing and sign any agreement reachedon terms and conditions of employment for our employ-ees in the bargaining unit:All full-time and regular part-time customer servicerepresentatives, dispatchers, group leaders, support rep-resentatives, transport billing specialists, arrears controlanalysts, credit and collection representatives and
switchboard operators employed by us at our Union,Elizabeth and Perth Amboy, New Jersey facilities, ex-cluding all office clerical employees, transportationbilling analyst, revenue projection investigator, field
customer relations analyst, secretaries, guards and su-pervisors as defined in the Act.ELIZABETHTOWN GAS COMPANY, A DIVISION OFNUI CORPORATION